1 F.3d 1241
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shirley MERCADO, Next friend of Nidia Gutierrez and VinaGutierrez Plaintiffs-Appellants,v.AMERICAN SUZUKI MOTOR CORPORATION, a subsidiary of SuzukiMotor Corporation Defendants-Appellees.
No. 92-1594.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1993.

Before:  KEITH and RYAN, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs-appellants appeal a summary judgment ruling for the Defendants-appellees in this diversity products liability case.  The plaintiffs were driving an all-terrain vehicle (ATV) which collided with a stationary pick-up truck.  Defendants filed a motion for summary judgment, contending that plaintiffs had no evidence establishing that a defect in the ATV caused the plaintiffs' injuries.  The district court held that the affidavits from the plaintiffs' expert witnesses were merely a recitation of unconnected ATV design factors.  The district court found that these affidavits failed to provide plaintiff with the affirmative evidence needed to defeat summary judgment.


2
Having carefully considered the record and the issues presented in the appellate briefs, we find no error warranting reversal.  Therefore, we AFFIRM the decision of the Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, Northern Division, for the reasons set forth in his April 23, 1992, order.